DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The response received on 1/14/2022 has been placed in the file and was considered by the examiner.  An action on the merit follows.
Response to Amendment
The amendments filed on 2022 January 14 have been fully considered.  Response to these amendments is provided below.

Summary of Amendment/ Arguments and Examiner’s Response:
The applicant has amended the claim to provide limitations regarding the projecting coming from a single optical element, and more details regarding the projection.  The applicant argues on page 9 of the remarks that the cited references do not teach or render obvious the new claim limitations.
The examiner disagrees.  Gordon teaches the claimed limitations, as will be explained in the rejection, below.

Claim Objections
Claim 19 is objected to because of the following informalities: Claim 19 appears to have a clerical error.  In line 2, the applicant claims “a first light of” where the .    Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 8, 11, 13, 14, 17, 19 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication NO. 20160050401 (Gordon) in view of U.S. Patent Application Publication NO. 20180253863 (Wallack et al).
Regarding claim 1, Gordon discloses a computer-implemented method of analyzing a dual-pattern, the computer- implemented method comprising: projecting a full-field dual-pattern to a full projection field (fig. 2, item 300’s projection field) using a  single optical element (fig 1a. 1b, projector 210 associated lens, page 2, paragraph 19), the full-field dual-pattern comprising a full-field left pattern and a full-field right pattern associated with a baseline offset, a rigid shift (fig. 44, item 510), wherein the single optical element causes simultaneous projection of the full-field right pattern and full-field left pattern (page 28, paragraph 415), and wherein the full-field right patter and the full-field left pattern are generated without using a mask, using a diffractive optical element instead (page 9, paragraph 150); detecting the full-field left pattern, i.e. the first image 
Gordon does not disclose expressly that each of the full field patterns are detected using corresponding first and second directional filters.
Wallack et al discloses separate full field patterns are detected using corresponding first and second directional filters, either those filters that are for colors (page 8, paragraph 123, 124) or for polarization (page 9, paragraph 125).
Gordon and Wallack et al are combinable because they are from the same field of endeavor, i.e. projection patterns for dimensioning.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use filters to obtain the images.
The suggestion/motivation for doing so would have been to provide a more efficient, robust method by detecting each pattern accurately at the same time.
Therefore, it would have been obvious to combine the method of Gordon with filters of Wallack et al to obtain the invention as specified in claim 1.
Claims 7 and 13 are rejected for the same reasons as claim 1. Thus, the arguments analogous to that presented above for claim 1 are equally applicable to claims 7 and 13.  Claims 7 and 13 distinguish from claim 1 only in that they are apparatus comprising at least one processor and at least one memory, the memory 
Regarding claim 2, Wallack et al discloses one full-field pattern comprises features associated with a first feature type and a second full-field pattern comprises  features associated with a second feature type, wherein the first directional filter matches the first feature type, and wherein the second directional filter matches the second feature type (pages 8-9, paragraphs 123- 125).  Gordon discloses a left and right pattern with left and right features (fig. 44, item 510)
Regarding claim 5, Gordon discloses the baseline offset is associated with a fixed pitch grid (page 15, paragraph 232, fig. 58).  
Claims 8 and 14 are rejected for the same reasons as claim 2. Thus, the arguments analogous to that presented above for claim 2 are equally applicable to claims 8 and 14.  Claims 8 and 14 distinguish from claim 2 only in that they have 
Claims 11 and 17 are rejected for the same reasons as claim 5. Thus, the arguments analogous to that presented above for claim 5 are equally applicable to claims 11 and 17.  Claims 11 and 17 distinguish from claim 5 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  
Regarding claim 19, Gordon discloses the single optical element splits received light into a first light of and a second light a diffractive optical element (page 9, paragraph 150), wherein the first light is utilized to project the full-field right pattern and the second light is utilized to project the full-field left pattern (page 9, paragraph 150).  
Regarding claim 20, Gordon discloses the full-field right pattern is projected from a first position and the full-field left pattern is projected from a second position, the first position different from the second position to separate the full-field right .


Claims 3, 4, 6, 9, 10, 12, 15, 16 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gordon in view of Wallack et al, as applied to claims 1, 7 and 13 above, and further in view of U.S. Patent Application Publication No. 20190026912 (Feng et al).
Regarding claim 3, Gordon (as modified by Wallack et al) discloses all of the claimed elements as set forth above and is incorporated herein by reference.  Gordon  further discloses dimensioning the object comprises: identifying a portion of the full-field left pattern (fig. 58, item 11); identifying a portion of the full-field right pattern matching the portion of the full-field left pattern (fig. 58, item 191).
Gordon (as modified by Wallack et al) discloses does not disclose expressly determining a dimensioning offset between features of the portion of the full-field left pattern and features of the portion of the full-field right pattern, and calculating at least one dimension parameter based on the dimensioning offset and the baseline offset.  
Feng et al discloses determining a dimensioning offset between features of the portion of the full-field left pattern and features of the portion of the full-field right pattern (fig. 1b, “s”) and further a different type of baseline offset associated with the projected patterns (fig. 1b I tem “t”), and calculating at least one dimension parameter based on the dimensioning offset and the baseline offset (page 2, paragraph 22).  

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use both offsets.
The suggestion/motivation for doing so would have been to provide a more robust, quick direct method in measuring distance.
Therefore, it would have been obvious to combine Gordon (as modified by Wallack et al) discloses with the offsets of Feng et al to obtain the invention as specified in claim 3.
Regarding claim 4, Feng et al discloses identifying the portion of the full-field right pattern matching the features of the portion of the full-field left pattern (page 2, paragraph 21) comprises: determining an left encoded pattern for the portion of the full-field left pattern, by determining the one of the patterns (page 2, paragraph 21); and detecting, using a local area coded feature matching algorithm, the portion of the full- field right pattern representing a right encoded pattern by finding the other pattern that is identical (page 2, paragraph 21), wherein the left encoded pattern matches the right encoded pattern (fig. 1b).  Gordon also discloses identifying the portion of the full-field right pattern matching the features of the portion of the full-field left pattern comprises: determining an left encoded pattern for the portion of the full-field left pattern (fig. 58, item 11); and detecting, using a local area coded feature matching algorithm, the portion of the full- field right pattern representing a right encoded pattern (fig. 58, item 22, 33 or 
Regarding claim 6, Gordon discloses dimensioning the object comprises: detecting a left local area pattern portion and a right local area pattern portion using a local area pattern correlation algorithm (fig. 58, item 44, fig. 44, item 530), wherein a left feature set of the left local area pattern portion corresponds to a right feature set of the right local area pattern portion (Fig. 58, item 44).   Feng et al discloses determining a dimensioning offset between features of the portion of the full-field left pattern and features of the portion of the full-field right pattern (fig. 1b, “s”) and further a different type of baseline offset associated with the projected patterns (fig. 1b I tem “t”), and calculating at least one dimension parameter based on the dimensioning offset and the baseline offset (page 2, paragraph 22).  
Claims 9 and 15 are rejected for the same reasons as claim 3. Thus, the arguments analogous to that presented above for claim 3 are equally applicable to claims 9 and 15.  Claims 9 and 15 distinguish from claim 3 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  
Claims 10 and 16 are rejected for the same reasons as claim 4. Thus, the arguments analogous to that presented above for claim 4 are equally applicable to claims 10 and 16.  Claims 10 and 16 distinguish from claim 4 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  
Claims 12 and 18 are rejected for the same reasons as claim 6. Thus, the arguments analogous to that presented above for claim 6 are equally applicable to claims 12 and 18.  Claims 12 and 18 distinguish from claim 6 only in that they have different dependencies, both of which have been previously rejected.  Therefore, prior art applies.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN YUAN DULANEY whose telephone number is (571)272-2902. The examiner can normally be reached M1:9am-5pm, th1:9am-1pm, fri1 9am-3pm, m2: 9am-5pm, t2:9-5 th2:9am-5pm, f2: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 5712703717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN Y DULANEY/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        1/26/2022